                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

BENJAMIN EDWARD FORCE,
                                                                      ORDER
                            Plaintiff,
                                                                    19-cv-11-bbc
              v.

ST. CROIX COUNTY SHERIFF and JOHN DOES,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
       Pro se plaintiff Benjamin Force is proceeding on a claim that defendants John Doe(s)

violated his constitutional rights by failing to respond reasonably to his requests for

psychological services between March 2 and 5, 2015, which resulted in his attempting to

harm himself on March 13, 2015. In the screening order entered on February 28, 2019, I

stayed a determination on plaintiff’s proposed Wisconsin law negligence claims against the

Doe defendants and gave plaintiff until March 11, 2019 to inform the court whether he had

complied with Wisconsin’s notice of claim requirement set forth in Wis. Stat. § 893.82.

Plaintiff did not respond by the March 11, 2019 deadline. Accordingly, plaintiff will not be

allowed to proceed on his state law claims against defendants.




                                             1
                                        ORDER

      IT IS ORDERED that plaintiff Benjamin Edward Force is DENIED leave to proceed

on his state law negligence claims against defendants John Does.

      Entered this 25th day of March, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            2
